Exhibit 10.6

AMENDMENT NO. 1

TO

SECURITY AGREEMENT

This Amendment No. 1 (this “Amendment”) amends that certain Security Agreement,
dated as of June 30, 2008 (the “Security Agreement”), by and between IdentiPHI,
Inc. (the “Company”) and Key Ovation, LLC (“Key Ovation”).

WHEREAS, the Company issued that certain Secured Promissory Note, dated as of
March 12, 2008 (the “March Note”), to Zaychan Pty Limited (“Zaychan”) in the
principal amount of up to AUD$1,750,000 and pursuant to which the Company
granted Zaychan a security interest in certain assets of the Company; and

WHEREAS, the Company, Key Ovation and Zaychan entered into that certain Renewal,
Modification and Extension of Promissory Note, dated as of June 30, 2008 (the
“Renewal Agreement”), pursuant to which Zaychan assigned all of its rights and
interest under the March Note to Key Ovation; and

WHEREAS, in connection with the execution of the Renewal Agreement, the Company
and Key Ovation entered into the Security Agreement, pursuant to which the
Company granted Key Ovation a security interest in certain assets of the
Company; and

WHEREAS, the Company and Key Ovation entered into subsequent amendments to the
March Note and agree that the aggregate principal and accrued and unpaid
interest as of November 1, 2008 is equal to Two Million One Hundred Fifty-Two
Thousand Eight Hundred Six Dollars ($2,152,806.00) (the “Key Ovation Debt”); and

WHEREAS, in connection with this Amendment, the Company and Key Ovation have
entered into that certain Termination Agreement, pursuant to which the Company’s
and Key Ovation’s respective rights and obligations under the March Note and the
Renewal Agreement shall be terminated the Key Ovation Debt shall be evidenced by
a new 8.0% Convertible Promissory Note issued by the Company in the aggregate
principal amount of Two Million One Hundred Fifty-Two Thousand Eight Hundred Six
Dollars ($2,152,806.00) the “Convertible Note”); and

WHEREAS, the Company’s obligations under the Convertible Note shall continue to
be secured by certain assets of the Company as set forth in the Security
Agreement.

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1. All capitalized terms used and not otherwise defined herein shall have the
meanings given such terms in the Security Agreement.

2. Section 1.02 of the Security Agreement shall be amended and restated in its
entirety to read as follows:

“Section 1.02. Note. The Debtor has issued to the Secured Party that certain 8%
Convertible Promissory Note, dated as of November       , 2008, in the aggregate
principal amount of $2,152,806 USD (as amended, modified or otherwise
supplemented from time to time, the “Note”).”



--------------------------------------------------------------------------------

3. The performance and payment of all obligations and indebtedness of the
Company to Key Ovation pursuant to the Convertible Note shall be secured by the
Collateral.

4. Except as amended by this Amendment, the terms and conditions of the Security
Agreement shall remain in full force and effect.

5. This Amendment may be executed in any number of counterparts (including by
facsimile), each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same Amendment. This
Amendment shall be governed by and construed in accordance with the laws of the
State of Texas, without regard to principles of conflicts of law thereof.
Whenever possible, each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Security Agreement to be duly executed by their respective authorized persons as
of the date first indicated above.

 

IDENTIPHI, INC. By:       Name:   Title:

 

KEY OVATION, LLC: By:       Name:   Title:

 

-3-